TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00632-CR


In re J. W. Howeth


Jesse Edmon Washington, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 2030206, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Jesse Edmon Washington's appeal from
a judgment of conviction for possession of marihuana.  The subject of this proceeding is Mr. J. W.
Howeth, appellant's counsel.
Appellant's brief was originally due November 27, 2005.  Counsel did not file a brief
or respond to notices from this Court.  In an effort to move the appeal forward, the Court twice
abated the appeal for a hearing, at the second of which counsel failed to appear.  Finally, on June 21,
2006, the Court ordered counsel to tender a brief on appellant's behalf no later than July 21, 2006. 
Counsel failed to file a brief as ordered.
The said J. W. Howeth is ordered appear in person before this Court on the 27th day
of September 2006, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price Daniel,
Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show
cause why he should not be held in contempt and sanctions imposed for his failure to obey the June
21, 2006, order of this Court.  This order to show cause will be withdrawn and the said J. W. Howeth
will be relieved of his obligation to appear as above ordered if the Clerk receives appellant's brief
by September 22, 2006.
It is ordered September 14, 2006.



 
Before Justices Smith, Puryear and Waldrop
Do Not Publish